PER CURIAM:
h Denied. Relator shows no abuse of discretion in the district court’s decision to deny his request to further supplement his application for post-conviction relief. See State ex rel. Duhon v. Whitley, 92-1740 (La. 9/2/94), 642 So.2d 1273 (district court has discretion to decide whether to allow a post-conviction petitioner to amend or supplement a timely-filed application for post-conviction relief); cf. La.C.Cr.P. art. 930.4(E). Within 90 days of this order, the district court is ordered to rule on all of relator’s now pending claims. See State v. Reeves, 15-1668 (La. 4/4/16), 188 So.3d 257.